Citation Nr: 1314234	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizo-affective disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for residuals of head injury, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1977 to March 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal. 

The Board in September 2011 remanded the claims for additional development, and they now return to the Board for further review. 

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's representative submitted a written waiver of RO jurisdiction. 

The reopened claims of entitlement to service connection for an acquired psychiatric disorder and residuals of head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 2005 rating action the RO denied the claim for service connection for an acquired psychiatric disorder.  The Veteran failed to perfect an appeal as to that claim. 

2.  The evidence added to the record since the August 2005 RO decision denying service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  By a June 1994 rating action the RO denied the claim for service connection for residuals of head injury.  The Veteran failed to perfect an appeal as to that claim. 

4.  The evidence added to the record since the June 1994 RO decision denying service connection for residuals of head injury relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for residuals of head injury.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision which denied service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the last final decision denying service connection for an acquired psychiatric disorder, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The June 1994 rating decision which denied service connection for residuals of head injury is final. 38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the last final decision denying service connection for residuals of head injury, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


III. Request to Reopen Claims for Service Connection for
An Acquired Psychiatric Disorder and
Residuals of Head Injury

Pursuant to 38 U.S.C.A. § 5108  (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.  Evans v. Brown, 9 Vet. App. 273   (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to reopen a finally denied claim under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A September 1989 RO decision denied service connection for a psychiatric disorder based on a psychiatric disorder not being shown in service records and not reflected in post-service records prior to 1989, with a diagnosis made upon August 1989 VA psychiatric evaluation of psychoaffective disorder-depression, and treatment records supporting this diagnosis. 

Upon subsequent rating action in May 1990, the RO confirmed the September 1989 denial based on a psychiatric disorder not being shown in service. In a September 1991 rating action, the RO denied service connection for a psychiatric disorder based on a psychiatric disorder not being reflected in the record prior to 1989. Upon appeal of these decisions, the Board in a January 1991 decision denied service connection for a psychiatric disorder based on insufficient evidence of a psychiatric disorder in service and the absence of evidence that depression diagnosed in 1989 was related to service. 

The RO by September 1991 and June 1994 rating actions denied service connection for an acquired psychiatric disorder and for PTSD. By the June 1994 decision the RO also denied service connection for head injury, based on a head injury not being reported on the service medical board examination, and the absence of evidence of ongoing treatment for chronic head injury.  While the Veteran initiated an appeal of both the psychiatric disorder and head injury claims, he only perfected his appeal as to the psychiatric disorder claim.  Specifically, the Veteran submitted a statement that was construed as a notice of disagreement with the head injury claim in September 1994.  In November 1994, the RO issued the Veteran a supplemental statement of the case, which addressed his other claims already on appeal, including his service connection claim for an acquired psychiatric disorder and PTSD, in addition to his service connection claim for a head injury.  The Veteran submitted numerous statements in January 1995 and April 1995 but he never submitted a substantive appeal regarding the denial of the service connection claim for head injury.  In response to the Veteran's statements, in May 1995, the RO sent the Veteran a letter that it had already denied his service connection claim for a head injury and that if he wanted to reopen the claim he must submit new and material evidence.  He was given notice of his procedural rights as it pertained to the May 1995 decision.  In June 1995, the Veteran submitted another statement asserting entitlement to service connection for a head injury.  However, he did not submit any new evidence.  He also never submitted a VA Form 9 within one year of the June 1994 rating decision.

VA law and regulations dictate rules governing initiating and perfecting an appeal to the Board.  An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.200 (2010).  After a timely NOD is filed, the RO is to take such review action as is appropriate and, if the matter is not resolved to the claimant's satisfaction, issue a Supplemental Statement of the Case (SSOC). 38 C.F.R. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is issued, the claimant must then file a Substantive Appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  In this case, instead of issuing an SOC, the RO issued an SSOC addressing the service connection claim for head injury and noted in the letter associated with the SSOC that for any issues that had not been previously appealed, the Veteran had 60 days from the date of the letter to submit a VA-Form 9.  However, the Veteran never submitted a VA-Form 9 or any statements to the effect that he wanted to appeal his claim.  Although the Board has an obligation to read appeal filings in a liberal manner, the Veteran never actually filed an appeal document; nor did any of his statements indicate that he wanted to appeal his claim to the Board.  In one statement in April 1995, the Veteran indicated that he wanted to appeal to be remanded back to the Minnesota rating board.  Thus, notwithstanding the holding in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Veteran did not appeal the denial of the service connection claim in June 1994 of his claim for head injury; nor did he appeal the RO's letter in May 1995.

Hence, the June 1994 denial of the claim for service connection for head injury became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2012).

The psychiatric disorder decisions in September 1991 and June 1994 are subsumed by the Board's August 1996 decision, which found that new and material evidence had not been presented to reopen the claim for service connection for a psychiatric disorder to include PTSD. See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) (addressing subsuming doctrine).  The still earlier decisions addressing psychiatric disorder claims are also subsumed.  Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 L. Ed. 2d 653 (1999).  The Veteran appealed that Board decision, but the United States Court of Appeals for Veterans Claims (Court) in a June 1999 Memorandum Decision affirmed the Board's denial as to the claim for service connection for a psychiatric disorder to include PTSD based on absence of new and material evidence to reopen the claim. 

 By subsequent rating actions in April 2003 and August 2005 the RO again denied claims for service connection for a psychiatric disorder, to include schizo-affective disorder and PTSD, based on absence of new and material evidence to reopen the claim.  The Veteran failed to initiate or perfect appeals of those determinations, and those April 2003 and August 2005 RO decisions accordingly became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2012).

By the currently appealed May 2007 decision, the RO again denied service connection for a psychiatric disorder to include schizo-affective disorder and PTSD. The RO did not then explicitly conclude that new and material evidence had not been presented sufficient to reopen the claim, and it also did not then explicitly conclude that the claim was reopened. The RO did then conclude that the evidence presented, including a new lay statement by a friend, did not serve to support a diagnosis of disability in service or continuity of symptoms from service or a causal link between service and current disability. 

Also by the appealed May 2007 decision, the RO in effect concluded that newly received lay statement evidence did not constitute material evidence supporting any element of the claim for service connection for head injury.  The RO thereby denied the claim for service connection for head injury. 

No newly obtained service treatment records have been added to the claims file since the last prior denials of the claims for service connection for an acquired psychiatric disorder and residuals of head injury.

Subsequent to the last prior final denials of the claims for service connection for an acquired psychiatric disorder and for service connection for residuals of head injury (otherwise also characterized simply as head injury), the Veteran has submitted a September 2012 report by a psychology clinician, B.H., in which she assesses conditions - including major depression, PTSD, personality disorder, and traumatic brain injury - and addresses their attribution to the Veteran's military service. However, the historical details the Veteran provided to B.H. to inform this evaluation are markedly divergent from those he provided previously, including those provided to another private psychology clinician, R.N.C., at an evaluation in January 1999.  The January 1999 psychological evaluation by R.C.N. is also contained within the claims file. 

He reported to R.N.C. in January 1999 that he quit school in junior high school, that following joining the Army at 18, when he was stationed in Panama, he "started feeling goofy" and dealt with perceived emotional abuse by abusing alcohol and marijuana. The examiner noted that while the Veteran was at Fitzsimmons Army Hospital he sustained a head  injury due to fighting. 

In contrast, B.H. in her September 2012 assessment relied upon the account of a friend of the Veteran that the Veteran did not have behavior problems during his school years.  The Veteran provided B.H. with an account of a first sergeant repeatedly maliciously putting the Veteran in harm's way, and of the Veteran sustaining a head injury while in service when attacked from behind while returning to the hospital from the NCO club.

It is not clear from the record which, if any, of the accounts provided to B.H. and R.N.C. are accurate histories of the Veteran's in-service experiences and difficulties with mental or physical conditions in service. Other histories provided by the Veteran previously within the claims file are also divergent in some details from both these accounts.  These discrepancies present some difficulty in arriving at a factual chronology of circumstances and events upon which to base clinical assessments of disease etiology, in support of the appealed claims.  However, the Veteran's assertions must be accepted as true for purposes of determining whether reopening of the Veteran's claims is warranted.  Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accepting the Veteran's statements as true, the September 2012 evaluation and opinions of B.H. based upon such statements are sufficient new evidence of current disability and of etiology related to service to support reopening of the Veteran's claims for service connection for an acquired psychiatric disability and residuals of head trauma; the new evidence adds a reasonable possibility of substantiating the claims on the merits.  38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizo-affective disorder, is reopened, and to this limited extent the claim is granted. 

The claim for service connection for residuals of head trauma is reopened, and to this limited extent the claim is granted. 




REMAND

As an initial matter, the Board notes that the Veteran has reported that he has been in receipt of Social Security Administration (SSA) disability benefits for some time. A March 2008 SSA payment chronology record appears to verify his receipt of such benefits.  However, upon the RO's request for SSA records, a July 2008 reply informed of no history of SSA filing.  This SSA reply appears inaccurate in the face of other, prior official records inclusive of the March 2008 record.  Although the Veteran has the burden of submitting evidence to support a claim, critical evidence may be in the control of the Federal Government.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3) (West 2002 & Supp. 2012); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the Court has held that where there has been a determination with regard to SSA disability benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108  -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Thus, a further attempt to obtain records underlying any SSA disability determinations is in order, as these records may be pertinent to the Veteran's claims the subject of appeal.  

A January 30, 1979, in-service treatment note, when the Veteran was hospitalized for respiratory difficulties, informed that conversation revealed the Veteran to be "highly agitated [with] his doctor, the Army[,] everything in general." 

A February 1, 1979, in-service hospitalization nursing note informs that the Veteran was back on the ward upon his return from the NCO club, and reported having been in a fight.  The nurse noted a large lump on his head above the right ear.  The Veteran refused to have his blood drawn for a alcohol level reading, but he was oriented, with no blurred vision, and pupils equal and reactive to light.  The nursing note from later that day informed that the Veteran was in a sarcastic mood, and that a neurological check was "ok."

The absence of disorientation or apparent mental dysfunction following the head injury as reflected in  nursing notes on February 1, 1979, differs markedly from the Veteran's account of his circumstances following the head injury which he provided to psychiatric clinician B.H., and which she noted in her September 2012 psychiatric evaluation report, as follows:

He states that as the time for his discharge neared, while returning to the hospital from the NCO club, he was attacked from behind by two men who "stomped and kicked me repeatedly" after he slipped on the wet, icy ground because of the blows and fell to the ground. He reports that he was knocked unconscious and that his head injury left him unable to think clearly, to speak coherently or to write his name for days, and that he has never recovered physically or psychologically [....]

While the case presents a question whether the Veteran's current psychiatric difficulties had their onset in service, service treatment and hospitalization records provide little to support onset of any ongoing psychiatric condition, and the recent psychological assessment in September 2012 appears based on at least some inaccurate factual bases, including the Veteran's narrative about his in-service head injury, and thus may not be considered probative for purposes of the Board's consideration of the claims.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). That said, some difficulties in service as reflected in the record include difficulties coping with rigid hierarchical structures and demands of service, and include duties or tasks allegedly assigned to him which were contrary to medical advice given for his apparently severe allergic or asthmatic-type condition in service. There thus appears to be support, including within service records, for at least some aspects of the B.H.'s psychological assessment.  Mistreatment in service under constraining circumstances of his then-severe respiratory difficulties may have led to or contributed to psychiatric difficulties.  Some effect of the documented head injury in service also cannot be entirely ruled out, even in the absence of documentation of any loss of consciousness. 

The Veteran was previously afforded a VA psychiatric examination for compensation purposes on April 1994, and that examiner assessed a schizoaffective disorder but did not provide an opinion addressing etiology related to service.  The Veteran also has not previously been afforded a VA neurological examination for compensation purposes.  Over the course of the claims development for the presently appealed claims, the RO determined that reopening of the appealed claims was not warranted, and did not afford examinations addressing the claims. 38 U.S.C.A. § 5108 (West 2002).  Thus, no prior VA examinations for compensation purposes have addressed questions of etiology of an acquired psychiatric disorder or residuals of head trauma.  

Accordingly, while the current record is insufficient to support a grant of service connection for either an acquired psychiatric disorder or residuals of head injury, the record inclusive of the newly provided September 2012 psychological evaluation by B.H., warrants additional VA examinations informed by service and post service records, for opinions addressing the nature of any current psychiatric disorders and any current residuals of head trauma, any etiology related to service.
 As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2. With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained VA and private records of examination or treatment for mental disorders and central neurological or seizure disorders.

3. The RO should again contact the Social Security Administration  and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

4.  Thereafter, afford the Veteran a new VA examination for compensation purposes by a psychiatrist or psychologist to address questions of the nature and etiology of any current psychiatric disorders, to include PTSD and/or depression and/or schizoaffective disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner should obtain a history both from the Veteran and from the clinical records.  The examiner should note the Veteran's self-report of in-service and post-service symptoms of psychiatric disability and residuals of head trauma.  

b.  The examiner is to be advised that prior records reflect inconsistencies in the Veteran's narratives of circumstances and events in service, yet service records do document difficulties with physical illness as well as head injury in service.  The credibility of the Veteran's responses may thus be legitimately questioned, and appropriate measures should be taken to assess the validity of the Veteran's responses.  However, service records themselves may potentially support events and circumstances which may potentially be causal of current psychiatric or neurological disability, or may inform of onset of such disability in service or a causal relationship between service and current disability.  Thus, the examiner is called upon to exercise his or her own best judgment in addressing questions of etiology related to service, and to provide clear reasoning supported by medical knowledge and the evidence of record. 

c.  The examiner should carefully review the entire evidentiary record, including lay statements and the claims file including the Veteran's records of treatment and evaluation in service and post service, and for each psychiatric disorder identified, provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder either developed in service or is otherwise causally related to service.  In so doing, the examiner should address issues of psychiatric diagnosis and etiology raised by the January 1999 psychological evaluation by R.C.N., the September 2012 evaluation of B.H., and as raised by other evaluations over the course of claims and treatments following service, as contained within the claims file.  

The examiner should note, however, that in-service nursing notes dated February 1, 1979, document the absence of disorientation or apparent mental dysfunction following a reported fight and right side head injury in service. This documented history differs from the Veteran's account which he provided to B.H., and which she noted in her September 2012 report, of the circumstances of his in-service head injury and its immediate effect on his functioning.

d. The examiner should also provide a thorough evaluation of the presence or absence of PTSD meeting diagnostic criteria for that disorder. If the examiner diagnoses PTSD, then the examiner must provide a psychological opinion whether it is at least as likely as not (50 percent or greater probability) that the PTSD is attributable to an in-service stressor.  A compete discussion of the evidence and rationale supporting these opinions must be provided. 

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of the conclusion as it is to find against it.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record.  If an examiner cannot answer any question posed without resorting to speculation, the examiner must provide a complete explanation as to why this is so.

5.  Also after completion of remand instructions 1 through 3, afford the Veteran a new VA examination for compensation purposes by a neurologist capable of addressing the nature and etiology of any residuals of head trauma.  The claims folder must be made available to the examiners for review in conjunction with the examinations.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner should obtain a history both from the Veteran and from the clinical records.  The examiner should note the Veteran's self-report of in-service head injury and its residuals in service and following service.  

b.  The examiner is to be advised that prior records reflect inconsistencies in the Veteran's narratives of circumstances and events in service, yet service records do document difficulties with physical illness as well as head injury in service.  The credibility of the Veteran's responses may thus be legitimately questioned, and appropriate measures should be taken to assess the validity of the Veteran's responses.  However, service records themselves may potentially support events and circumstances which may potentially be causal of current psychiatric or neurological disability, or may inform of onset of such disability in service or a causal relationship between service and current disability.  Thus, the examiner is called upon to exercise his or her own best judgment in addressing questions of etiology related to service, and to provide clear reasoning supported by medical knowledge and the evidence of record. 

c.  The neurological examiner should carefully review the claims file including the Veteran's records of treatment and evaluation in service and post service. For any central neurological disorder found, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder either developed in service as a result of in-service traumatic brain injury or is otherwise causally related to service.  In so doing, the examiner should address issues of central neurological injury or impairment and etiology raised by the September 2012 evaluation of B.H., as contained within the claims file.  The examiner should note, however, that in-service nursing notes date February 1, 1979, document the absence of disorientation or apparent mental dysfunction following a reported fight and right side head injury.  This documented history differs from the Veteran's account which he provided to B.H., and which she noted in her September 2012 report, of the circumstances of his in-service head injury and its immediate effect on his functioning.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is at least so evenly divided that it is at least as medically sound to find in favor of the conclusion as it is to find against it.

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report, with appropriate reliance on evidence including as contained within the record.  If the examiner cannot answer any question posed without resorting to speculation, the examiner must provide a complete explanation as to why this is so.

6.  Thereafter, readjudicate the remanded claims for service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizo-affective disorder, and for service connection for residuals of head injury, de novo.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


